Citation Nr: 1426069	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from April 16, 1942 to May 22, 1942 and from October 1942 to February 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for bilateral hearing loss was denied in an August 1982 Board decision, which was not appealed.

2.  The Veteran's claim for bilateral hearing loss was denied in a July 2005 rating decision, which was not appealed and no new and material evidence was submitted within the appeal period.  

3.  Evidence received since the final July 2005 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The August 1982 Board decision is final.  38 U.S.C. § 4004(b) (1976), 38 C.F.R. § 19.104 (1982); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence received since the final July 2005 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A (f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In November 1980, the Veteran filed a claim to establish service connection for bilateral hearing loss.  This claim was denied by the Board in an August 1982 decision, which found that there was no basis for associating the Veteran's bilateral hearing loss with his active service.  The Veteran did not file an appeal to the August 1982 Board decision.  Therefore, it is final.  38 U.S.C. § 4004(b) (1976), 38 C.F.R. § 19.104 (1982); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

In September 2004, the Veteran filed a claim for service connection for bilateral hearing loss.  The RO did not re-characterize the claim as a petition to reopen, but instead addressed the claim on the merits.  The RO denied service connection in a July 2005 rating decision, finding that there was no nexus between the Veteran's bilateral hearing loss and active service.  This decision was not appealed and no new and material evidence was submitted within the appeal period.  Therefore, the July 2005 rating decision is also final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In August 2012, the Veteran again petitioned to reopen his claim.  A November 2012 rating decision denied the Veteran's petition finding that new and material evidence had not been received.  Subsequently, a September 2013 Statement of the Case reopened the Veteran's claim on the basis of new and material evidence, but confirmed and continued the previous denial of the claim on the merits. 

Although the RO reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issues of new and material evidence in the first instance. 
Evidence associated with the claims file since the July 2005 rating decision includes a September 2013 VA audiological examination report and lay statements from the Veteran and his sister.  After reviewing the evidence of record, the Board finds that new and material evidence has been received.  All the evidence is new, in that the lay statements and the September 2013 VA audiological examination report were not of record at the time of the July 2005 rating decision.  The September 2013 VA audiological examination report is material because it addressed the etiology of the Veteran's bilateral hearing loss.  Additionally, the lay statements are material because they contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's bilateral hearing loss.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection bilateral hearing loss, the Board finds that further development of the record is needed prior to appellate consideration of the merits of the reopened claim.

Preliminarily, the Board notes that there may be relevant evidence that has not been associated with the claims file.  The September 2013 audiologist indicated that she reviewed test results from a January 8, 2013 audiological test conducted at the Louisville, Kentucky VA Medical Center.  Although the claims file contained audiology records dated in January 2013, the January 8, 2013 audiological test results are not of record.  In a February 2013 VA Form 21-4142, the Veteran indicated that he received treatment for his hearing loss from a Dr. Jones in March 1959.  Of record is a letter from Dr. Jones, dated in August 1980, stating that the Veteran had a history of noise-induced hearing loss along with otosclerosis, which had required surgery.  However, no treatment or surgical records from Dr. Jones have been obtained.  Additionally, the Veteran stated that he had two ear surgeries at the Chicago VAMC in 1962.  Attempts to obtain those records were made and two negative replies were received, however, the Board notes that the requests for those records stated that the requested records were outpatient treatment records.  In an undated statement in support of claim, the Veteran noted that he did not receive outpatient treatment, but was hospitalized for 20 days.  As the above-mentioned records might be pertinent to the Veteran's claim and are not of record, VA must attempt to obtain those records. 

Additionally, the Board finds that the September 2013 audiological examination is inadequate for adjudicating the Veteran's claims.  The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that his hearing loss was less likely than not caused by or a result of an event in military service.  

The Board notes that where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In establishing continuity of symptomatology, competent lay assertions as to observing hearing loss since service must be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309.)  The audiologist's opinion does not reflect consideration of the lay statements, of the Veteran and his sister as to continuity of hearing loss symptomology since active service.  As such, the opinion is inadequate.  Furthermore, the opinion does not adequately address whether the Veteran's otosclerosis is etiologically related to active service.  The VA audiologist noted that audiological testing in September 1961 indicated that the Veteran had a bilateral hearing loss disability, which was consistent with the Veteran's later diagnosis of otosclerosis.  The audiologist opined that otosclerosis was a disease process and was not caused by noise exposure.  However, the audiologist did not address whether the Veteran's otosclerosis was incurred in or otherwise related to active service.  Accordingly, an addendum opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain the January 8, 2013 audiological record from The Louisville, Kentucky VAMC and any associated outpatient clinics, and the 1962 in-patient treatment records from the Chicago, Illinois VAMC.  If any VA treatment record is unavailable the AOJ should document that with a formal finding of unavailability.  All attempts to obtain these records must be documented in the claims file.

2. Obtain consent from the Veteran and then attempt to obtain the 1959 treatment records and surgical records from Dr. Jones.  The RO must make 2 attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.

3. Thereafter obtain, obtain an addendum opinion from the VA audiologist who conducted the September 2013 VA examination, or, if unavailable, the Veteran should be provided a new VA examination.  If the September 2013 audiologist determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss, to include otosclerosis, was incurred in or is otherwise etiologically related to active service, to include in-service acoustic trauma.

In rendering the requested opinion, the examiner should address the lay assertions of hearing loss symptomology during and since active service and reconcile his/her opinions with Dr. Jones' statement that the Veteran had a history of noise-induced hearing loss.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

4. Then the RO should readjudicate the claim.  If the benefit sought remains denied, the RO should issue an SSOC and provide the Veteran and his representative the opportunity to respond.  Thereafter, the claim should be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


